DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the application filed 17 May 2021 which is a Continuation of application 16/189,073, now US Patent 11,027,830 filed 13 November 2018 which claims foreign priority to EP17202153.7 filed 16 November 2017.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,027,830. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are fully encompassed by the claim language of the US Patent claims.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Objections
Claims 2-11 and 13-15 are objected to because of the following informalities:  Each of these claims is dependent upon independent claims 1 or 12, but recite either “A center biased actuator” or “An assembly”; which should be corrected to “The center biased actuator” and “The assembly” as is appropriate.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "end of it" in claim 11 is unclear and results in the claim being indefinite.  For examination purposes, the limitation will be interpreted as “end of the outer cylinder”.
Claims 12 and 16 recite the limitation "the second part" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be interpreted as “a second part”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7-15  16 are rejected under 35 U.S.C. 103 as being unpatentable over Kilner et al. (US 6,182,925) in view of Green et al. (US 2016/0076561)

    PNG
    media_image1.png
    656
    558
    media_image1.png
    Greyscale
- Regarding Claim 1. Kilner discloses an actuator (40, fig. 1-6 “auxiliary strut” column 8 line 13) comprising: 
an outer cylinder (44); 
a slave cylinder (52) arranged to be linearly transposed within the outer cylinder (44, fig. 2, 3 and 6 illustrate the slave cylinder linearly transposed within the outer cylinder); 
a rod assembly (46) having a piston (48) arranged to be linearly transposed within the slave cylinder (52) and a rod (50) extending from the outer cylinder (44, fig. 2, 3 and 6 illustrate the arrangement); 
one or more first dynamic seals (see annotated fig. 6, while not labeled within fig. 2, 3, or 6, fig.7-10 illustrate the same seals as item 53 “snubbing seal” column 13 line 25) arranged to act on a sidewall of the rod (50) to inhibit hydraulic fluid leaking from the outer cylinder (44, see annotated fig. 6); 
one or more second dynamic seals (seals between 52 and 44) arranged to act on a sidewall of the slave cylinder (52) or an inner surface of the outer cylinder (44) to inhibit hydraulic fluid leaking from the outer cylinder (44, see annotated fig. 6, the location of the seals inhibits fluid from leaking in both locations); and 
a gas chamber (see annotated fig. 6) comprising a sealed expandable chamber containing gas (fig. 6 illustrates a sealed chamber, as the vent is present), the expandable chamber being arranged to act on hydraulic fluid within the center biased actuator (40) to bias the center biased actuator (40) to assume an intermediate condition which lies between a compressed condition and an extended condition (“floating piston control chamber can be supplied with pressurized fluid, or alternatively can be evacuated, so as to extend or retract the floating piston within the cylinder barrel so as to vary the length of the strut” column 8, lines 46-49, the piston can be repositioned from its natural position as needed for landing or stowage, requiring an “intermediate” position of the assembly at other times). Kilner does not explicity disclose the actuator being a center biased actuator.
However, Green discloses a similar actuator which is biased to an intermediate position (“biased to an intermediate condition” [abstract]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the actuator of Kilner to incorporate the intermediate, or center biasing of Green, to allow for the actuator to bias a first part of an assembly to move to a predetermined position relative to a second part of the assembly and oppose relative movement from the predetermined position as taught by Green in [0002].
- Regarding Claim 4. Kilner as modified discloses the center biased actuator according to claim 1, wherein the rod assembly (46) includes a blind hole (see annotated fig. 6) which opens into and is in fluid communication with an internal chamber of the slave cylinder (52) and wherein the expandable chamber (see annotated fig. 6) is mounted within the blind hole (fig. 2,3 and 6 illustrate the chamber mounted within the blind hole).
- Regarding Claim 5. Kilner as modified discloses the center biased actuator according to claim 1, wherein the outer cylinder (44) comprises a first axial face and a second axial face (see annotated fig. 6) connected by one or more first sidewalls to define a primary chamber (64), the first axial face having a first through-hole (annotated fig. 6 illustrates the first through hole within which the rod assembly moves).
- Regarding Claim 6. Kilner as modified discloses the center biased actuator according to claim 5, wherein the slave cylinder (52) is arranged to be linearly transposed within the primary chamber (64), the slave cylinder (52) comprising a third axial face and a fourth axial face (see annotated fig. 6) connected by one or more second sidewalls to define a slave cylinder chamber (fig. 6 illustrates the second sidewalls and the slave cylinder chamber), the third axial face having a second through-hole (fig. 6 illustrates the second through hole), the slave cylinder (52) being constrained to move only between first and second extremities within the primary chamber (see annotated fig. 6 and the movement of the slave cylinder illustrated by fig. 2, 3 and 6) so as to leave at least one free portion of the primary chamber (see annotated fig. 6), the outer cylinder (44) including a venting port (100) in fluid communication with the free portion of the primary chamber (64).
- Regarding Claim 7. Kilner as modified discloses the center biased actuator according to claim 6, wherein the piston (48) is arranged to be linearly transposed within the slave cylinder chamber (52, fig. 2 and 3 illustrate the movement of the piston within the chamber) and the rod (50) is extendable though the second and first through-holes (fig. 2 and 3 illustrate the rod extending through the through holes) so as to project a free end of the rod (50) from the outer cylinder (44, fig. 2, 3 and 6 illustrate the free end of the rod outside the cylinder, allowing for it to be a free end).
- Regarding Claim 8. Kilner as modified discloses the center biased actuator according to claim 7, wherein the one or more first dynamic seals (see annotated fig. 6) are mounted at or adjacent to the first through hole (fig. 6 illustrates seals mounted at the first through hole) and arranged to act on an external surface of the rod (50) to inhibit working fluid within the chamber (64) passing through the first through-hole (fig. 6 illustrates the seals acting on the external surface of the rod to inhibit fluid from passing through).
- Regarding Claim 9. Kilner as modified discloses the center biased actuator according to claim 7, wherein the one or more second dynamic seals (see annotated fig. 6) are mounted on the one or more first sidewalls of the outer cylinder (44, fig. 6 illustrates the seals mounted on the first sidewalls) and are arranged to act on an external surface of the one or more second sidewalls of the slave cylinder (52, fig. 6 illustrates the seals acting on the sidewalls of the slave cylinder) to inhibit working fluid within the chamber passing to the free portion of the primary chamber (64, fig. 6 illustrates the seals acting on the sidewalls to inhibit fluid from passing through).
- Regarding Claim 10. Kilner as modified discloses the center biased actuator according to claim 1, comprising end stops arranged to define first and second movement extremities (see annotated fig. 6, the end stops limit the movement of the slave cylinder) of the slave cylinder (52).
- Regarding Claim 11. Kilner as modified discloses a center biased actuator according to claim 1, wherein the outer cylinder (44) has a length and the one or more second dynamic seals (see annotated fig. 6) are located substantially at the middle of the outer cylinder (44) than to either end of it (fig. 6 illustrates that the location of the seals associated with the slave cylinder and outer cylinder are closer to the middle of the outer cylinder than the ends).
- Regarding Claim 12. Kilner as modified discloses an assembly (20, fig. 1) including a center biased actuator (40) according to claim 1 arranged to bias a first part (30) of the assembly (20) to assume a predetermined position relative to a second part (22, illustrated by fig. 1 wherein the bogie beam, 30, is angled at initial touch down, see column 9 lines 51-67 to column 10 lines 1-24 for greater detail), the assembly (20) being arranged, in use, to force the actuator (40) to assume the first condition (fig. 1) when in a first state (landed) and having a second state (takeoff, initial touchdown) in which the actuator (40) moves the first part (30) of the assembly (20) to assume the predetermined position (fig. 1) relative to the second part (22).
- Regarding Claim 13. Kilner as modified discloses the assembly according to claim 12 comprising an aircraft assembly (“landing gear” [abstract])
- Regarding Claim 14. Kilner as modified discloses the assembly according to claim 13 comprising an aircraft landing gear assembly (“landing gear” [abstract]).
- Regarding Claim 15. Kilner as modified discloses the assembly according to claim 14, wherein the first part comprises a bogie beam (30) and the second part comprises a main strut (22).

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kilner as modified in further view of Luce et al. (US 2019/0016447).
- Regarding Claim 2. Kilner as modified discloses the center biased actuator according to claim 1, but does not disclose wherein the expandable chamber comprises a metal bellows.
However, Luce discloses a similar actuator (fig. 1 assembly) which incorporates metallic bellows (“metallic bellows” [0033]), which aid in dampening vibrations.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the actuator of Kilner to incorporate the metallic bellows of Luce to lower vibrations induced while landing as it is known within the art the fatigue damage accumulation within landing gear lowers part lives resulting in increased part replacement cost, allowing for incorporation of the metallic bellows of Luce into the actuator of Kilner to ultimately abate vibration and increase part life.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kilner as modified in further view of Masciet et al. (GB 2,057,629).
- Regarding Claim 3. Kilner as modified discloses the center biased actuator according to claim 1, but does not disclose wherein the expandable chamber is mounted within an accumulator cylinder that is coupled to a hydraulic fluid port through the outer cylinder.
However, Masciet discloses a similar actuator (fig. 4) wherein the expandable chamber (137) is mounted within an accumulator cylinder (129) that is coupled to a hydraulic fluid port (165) through the outer cylinder (124).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the actuator of Kilner to incorporate the accumulator cylinder as disclosed by Masciet as it is a simpler design from a structural point of view and allows for easier maintenance of the expandable chamber and actuator (page 5 line 119-121).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kilner in view of Green, in further view of Luce et al. (US 2019/0016447).
- Regarding Claim 16. Kilner discloses an aircraft landing gear assembly (20) including a center biased actuator (40) arranged to bias a first part (30) of the assembly (20) to assume a predetermined position relative to a second part (22), the assembly (20) being arranged, in use, to force the actuator (40) to assume the first condition when in a first state (landed) and having a second state (takeoff, initial touch down upon landing) in which the actuator (40) moves the first part (30) of the assembly (20) to assume the predetermined position relative to the second part (22), wherein the first part (30) comprises a bogie beam and the second part (22) comprises a main strut, the center biased actuator (40) comprising: 
an outer cylinder (44); 
a slave cylinder (52) arranged to be linearly transposed within the outer cylinder (44, fig. 2, 3 and 6 illustrate the slave cylinder linearly transposed within the outer cylinder); 
a rod assembly (46) having a piston (48) arranged to be linearly transposed within the slave cylinder (52) and a rod (50) extending from the outer cylinder (44, fig. 2, 3 and 6 illustrate the arrangement); 
one or more first dynamic seals (see annotated fig. 6, while not labeled within fig. 2, 3, or 6, fig.7-10 illustrate the same seals as item 53 “snubbing seal” column 13 line 25) arranged to act on a sidewall of the rod (50) to inhibit hydraulic fluid leaking from the outer cylinder (44, see annotated fig. 6); 
one or more second dynamic seals (seals between 52 and 44) arranged to act on a sidewall of the slave cylinder (52) or an inner surface of the outer cylinder (44) to inhibit hydraulic fluid leaking from the outer cylinder (44, see annotated fig. 6, the location of the seals inhibits fluid from leaking in both locations); and 
a gas chamber (see annotated fig. 6) comprising a sealed expandable chamber containing gas (fig. 6 illustrates a sealed chamber, as the vent is present), the expandable chamber being arranged to act on hydraulic fluid within the center biased actuator (40) to bias the center biased actuator (40) to assume an intermediate condition which lies between a compressed condition and an extended condition (“floating piston control chamber can be supplied with pressurized fluid, or alternatively can be evacuated, so as to extend or retract the floating piston within the cylinder barrel so as to vary the length of the strut” column 8, lines 46-49, the piston can be repositioned from its natural position as needed for landing or stowage, requiring an “intermediate” position of the assembly at other times).  Kilner does not explicity disclose the actuator as a center biased actuator or wherein the expandable chamber comprises metal bellows.
However, Green discloses a similar actuator which is biased to an intermediate position (“biased to an intermediate condition” [abstract]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the actuator of Kilner to incorporate the intermediate, or center biasing of Green, to allow for the actuator to bias a first part of an assembly to move to a predetermined position relative to a second part of the assembly and oppose relative movement from the predetermined position as taught by Green in [0002].
However, Luce discloses a similar expandable chamber with metal bellows (“metallic bellows” [0033]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the actuator of Kilner to incorporate the metallic bellows of Luce to lower vibrations induced while landing as it is known within the art the fatigue damage accumulation within landing gear lowers part lives resulting in increased part replacement cost, allowing for incorporation of the metallic bellows of Luce into the actuator of Kilner to ultimately abate vibration and increase part life.
Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found in PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Primary Examiner, Art Unit 3644                                                                                                                                                                                                        18 August 2022